Balletta, J.
concurs in part and dissents in part and votes to *641affirm the judgments of conviction under both Indictment Number 8450/87 and Indictment Number 3072/88, with the following memorandum, in which Eiber, J., concurs. I respectfully disagree with my colleagues in the majority and vote to affirm the defendant’s conviction of criminal sale of a controlled substance in the third degree.
The essential facts are as set forth in the majority’s decision; however, there are several other relevant details. After Mr. Blackenship had told the defendant to take the undercover officer to the "spot”, the defendant told the officer to follow him. During the two-block walk to the "spot”, the defendant attempted to sell a radar detector to the officer. Moreover, on cross-examination, the officer read from his buy report that the defendant had returned from talking with the Hispanic male and had told him that "all he had was half grams of crack”, the "he” being a reference to the defendant himself. When the officer indicated to the defendant that he would take two halves, the defendant told him to give him money, which the officer did.
Contrary to the defendant’s contention on appeal from the judgment rendered under Indictment Number 8450/87 and contrary to the majority’s determination, I am of the opinion that the trial court did not err in denying his request for an agency defense charge. It is well established that where there is some reasonable view of the evidence that the defendant acted as an instrumentality of the buyer rather than as a seller, the court must, upon a timely request, charge the jury as to the defense of agency (see, People v Roche, 45 NY2d 78, cert denied 439 US 958; People v Argibay, 45 NY2d 45, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930; People v Miano, 143 AD2d 777). In the case at bar, no reasonable view of the evidence would support a finding that the defendant was a mere instrumentality of the buyer (see, People v McDonald, 165 AD2d 837; People v Guzman, 156 AD2d 715). Therefore, he was not entitled to a charge on agency (see, People v Perry, 159 AD2d 593; People v Carter, 151 AD2d 688).
The defendant’s escorting of the undercover officer, whom he had never met before, to the "spot”, as well as his return to the officer, after having spoken to the unapprehended Hispanic male, to tell him that either "we” or "he” only had half grams for sale and that the officer should give the defendant the money, all indicated an independent interest and salesmanlike behavior in seeing the transaction to fruition (see, People v Serrano, 163 AD2d 66; People v Cruz, 162 *642AD2d 383; People v Lucas, 162 AD2d 273; People v Torres, 150 AD2d 816). Moreover, the defendant’s conduct, together with his statement that "we” or "he” only had half grams of cocaine, indicate that he was a streetwise member of a drug-selling operation (see, People v O’Connor, 168 AD2d 643; People v Cajigas, 168 AD2d 628; People v Overton, 168 AD2d 575; People v Ladson, 153 AD2d 592).
Despite the majority’s characterization of the events, it cannot reasonably be said that the defendant was a mere extension of the buyer in this case.